Citation Nr: 1043183	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-03 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1967 to September 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

For the reasons explained below, the issue of entitlement to 
service connection for a low back disorder on the merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is required 
on your part.


FINDINGS OF FACT

1.  A May 2004 rating decision denied service connection for 
lumbar myositis; the Veteran filed a notice of disagreement but 
did not perfect the appeal following issuance of the statement of 
the case and the decision is final.

2.  Some of the evidence received since that May 2004 rating 
decision bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor redundant, 
relates to unestablished facts necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating the 
claim for service connection for a low back disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim 
of entitlement to service connection for a low back disorder. 38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to reopen the claim for 
service connection for a low back disorder and the need to remand 
the claim on the merits for additional evidence, the Board finds 
that no discussion of VCAA compliance is necessary at this time.

Analysis

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision and the appeal is 
perfected following issuance of a statement of the case.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2010).  If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim can 
be reopened and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108 (West 
2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for lumbar myositis was previously denied by a 
May 2004 rating decision because the condition was not incurred 
in or caused by service. 

The evidence of record at the time of that decision included 
service treatment records, VA outpatient treatment records, and a 
VA examination report.  Service treatment records revealed no 
complaints or findings of any back injury during service.  During 
a January 1969 chest x-ray for unrelated health concerns, an 
incidental finding of spina bifida occulta was noted.  His 
separation examination was negative for any low back disability, 
and he specifically denied having back trouble of any kind on the 
Report of Medical History at that time.  A January 2004 VA 
treatment report reflects the Veteran's complaints of low back 
pain.  During the VA examination in March 2004, the Veteran 
reported he was involved in a motor vehicle accident in a 5 ton 
truck traveling 45 miles per hour which hit a forklift and he had 
trauma against the forklift.  The date for incident was not 
provided.  
X-rays of the lumbar spine were negative.  The examiner diagnosed 
lumbar myositis.

The evidence received subsequent to the May 2004 rating decision 
includes VA treatment records dating from March 2004 to May 2006.  
Specifically, in a VA treatment record dated in March 2006, the 
Veteran alleged he was involved in an accident in 1968 when the 
jeep he was driving in was shot at and the driver made the jeep 
stop suddenly while traveling at 40 miles per hour.  He stated he 
was jerked forward in his seat, injuring both knees and 
overextending his back.  He stated he jumped out of the car to 
seek cover, and developed swelling of both knees and pain in his 
lower back that night.  He further stated that a similar incident 
happened in 1969 when he had to jump out of a jeep suddenly.  The 
Veteran stated that since service, approximately every two to 
three years, he experienced occurrences of sudden, brief, and 
sharp pains that are so severe it causes him to lose control of 
his legs and fall to the ground.  He further indicated that 
within the last four to five years these sudden episodes of pain 
have begun occurring more frequently, approximately once every 
two to three months.  The March 2006 VA treatment report notes 
that a lumbar spine CT scan was normal.  The assessment was back 
pain.

Presuming the credibility of the evidence for the sole purpose of 
determining whether new and material evidence has been received, 
the Board finds that some of the new evidence contributes "to a 
more complete picture of the circumstances surrounding the origin 
of a Veteran's injury or disability".  See Hodge, supra.  Thus, 
after resolving all doubt in the Veteran's favor, such evidence 
is new and material, and the claim for service connection for a 
low back disorder is reopened.



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder is 
reopened.


REMAND

Reopening the claim does not end the inquiry; rather, 
consideration of the claim on the merits is required.  However, 
after a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
for service connection for a low back disorder.

On his substantive appeal, the Veteran contends that his back was 
injured in Vietnam in combat.  The Veteran's representative 
argues that service personnel records should be requested.  The 
Board notes that the Veteran's service personnel records are not 
associated with the claims file and his DD Form 214 does not list 
any combat medals or citations.  Thus, service personnel records 
should be requested on remand. 

Moreover, current VA treatment records note only a diagnosis of 
back pain.  Pain alone without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute disability for which service connection may be 
granted.  Sanchez Benitez v. West, 13 Vet. App. 282, 285 (1999) 
appeal dismissed in part, and vacated and remanded in part, 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As 
the Veteran has received treatment by VA, relevant ongoing 
medical records should also be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative of 
the claim).

The Veteran contends that his current back disability is related 
to sudden stopping of a jeep in 1968 and 1969 as a result of 
combat incidents.  However, his service treatment records 
revealed no treatment for any back injury and he denied back 
problems at separation from service.  During his 2004 VA 
examination he described a truck accident with a forklift but did 
not indicate that this occurred during service.  Thus, if the 
development requested above provides evidence of his 
participation in combat or credible evidence of the claimed in-
service events, and reflects a current diagnosed low back 
disorder, then the Veteran should be afforded a VA examination to 
determine whether a current low back condition is the result of a 
condition incurred in or aggravated by service.   

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's service personnel 
record through official sources.  If the 
requested records are unavailable, then the 
file should be annotated as such and the 
Veteran should be so notified.

2.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers who 
have treated him for a low back disability 
since his discharge from service in 
September 1970.  After securing any 
necessary release, the RO/AMC should obtain 
any records which are not duplicates of 
those contained in the claims file.  In 
addition, obtain current VA treatment 
records dating since May 2006 from the VA 
Medical Center in San Juan, Puerto Rico.

3.  If, and only if, the above development 
indicates the Veteran served in combat or 
credible evidence is received indicating 
the Veteran suffered a back injury in 
service, and has a diagnosed current low 
back disability, then the Veteran should be 
afforded a VA spine examination to 
determine whether the Veteran's current low 
back disability is at least as likely as 
not related to any incident of service.  
The claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide an opinion as to 
whether any currently diagnosed low back 
disorder arose during service, is related 
to an injury or incident occurring during 
service, or is related to a preexisting low 
back disorder that was permanently worsened 
beyond normal progression by service.  A 
rationale for all opinions expressed should 
be provided.

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


